EXHIBIT A
Number Claim Term                           Plaintiffs’ Proposed Construction        Defendant’s Proposed Construction
  1    “the two layers of glass are         “There are one or more mechanisms        "the two layers are detached and exist
       separated by at least one [of        having a horizontal portion/upper        by themselves without touching each
       the] load transferring means”        horizontal section and a vertical        other with one or more of the load
       (1, 24).                             portion/connecting vertical section,     transferring means lying between the
                                            where the horizontal portion/upper       two separated layers, transferring the
                                            horizontal section is between the        entire load from the structural glass to
                                            structural glass and the fire-rated      a beam or cross member"
                                            glass and bears at least some of the
                                            weight applied to the structural glass
                                            and the vertical section passes that
                                            weight to a beam or cross member
                                            instead of to the fire-rated glass.”

   2     “a vertical portion transferring   “The vertical portion of the load        "a vertical component of the load
         load from the first layer of       transferring means receives at least     transferring means, transferring the
         glass above directly to the        some of the weight applied to the        entire load from the structural glass
         structural frame below,            structural glass through the             layer directly to the structural frame
         bypassing the second layer         horizontal portion and passes it to a    below and avoiding transfer of any load
         of glass.” (1)                     beam or cross member under the           to or from the fire-rated glass"
                                            load transferring means instead of to
                                            the fire-rated glass.”

   3     “the second layer of glass is      “The fire-rated glass hangs from the     The fire rated glass is separated from
         suspended from the first layer     structural glass such that there is a    and rests below the first layer on a
         of glass such that there is a      distance of less than 50 mm but          structural support, creating a gap of
         small gap between the first        more than 0 mm between the               more than 0 mm and less than 50 mm
         and second layers of glass         lowermost surface of the structural      between the lowermost surface of the
         (21)”                              glass and the uppermost surface of       structural glass and the uppermost
                                            the fire-rated glass.”                   surface of the fire-rated glass, subject
                                                                                     to all of the limitations of claim No. 1




                                                             1
Number Claim Term                            Plaintiffs’ Proposed Construction         Defendant’s Proposed Construction
  4    “the load transferring means          “The mechanism passes at least            "the load transferring means transfers
       transfers load applied to the         some of the weight applied to the         the entire load of the first layer of glass
       first layer of glass directly to      structural glass to a fixed beam or       directly to the structural frame avoiding
       the structural frame,                 cross member under the mechanism          transfer of any load to or from the
       bypassing the second layer            instead of to the fire-rated glass”       second layer of glass"
       of glass” (24)

   5      “comprising a first layer of       “Composed of (i) a multi-laminated        “Composed of (i) a single or multi-
          glass which is a structural        glass sheet made up of two or more        laminated glass made up of two or
          glass and a second layer of        layers of glass capable of bearing at     more layers of glass designed to bear,
          glass which is a fire rated        least some of the weight of an            and capable of bearing, the weight of a
          glass” (24)                        applied load, and (ii) a multi-layered    specified minimum load, and (ii) a
                                             glass sheet made up of two or more        multi-layered glass made up of at least
                                             layers of glass that has a transparent    two end layers of glass enclosing and
                                             intumescent material interspaced          sandwiching transparent intumescent
                                             between at least two of the glass         material between each glass
                                             layers”                                   layer, which has been rated as fire
                                                                                       resistant by a national recognized
                                                                                       rating entity””


   6      “the distance from the upper       “The space between the uppermost          “The separation between the
          surface of the second layer of     surface of the fire-rated glass and the   uppermost surface of the fire-rated
          glass to the lower surface of      lowermost surface of the structural       glass and the lowermost surface of the
          the first layer of glass is less   glass is less than 50 mm.”                structural glass is more than 0 mm and
          than 50 mm" (2)                                                              less than 50 mm

   7      “the first layer of glass being    “The load transferring means bears        "The first layer of glass is supported by
          supported by the or each           the weight of the structural glass and    the or each load transferring means
          load transferring means and        the fixed beams and cross members         and the second layer of glass is
          the second layer of glass          bear the weight of the fire-rated         separately supported by the structural
                                             glass”                                    frame"

                                                              2
Number Claim Term                         Plaintiffs’ Proposed Construction          Defendant’s Proposed Construction
       being supported by the
       structural frame” (24)

   8     “load transferring means         “A mechanism that enables at least         "the load transferring means comprises
         comprises a first portion for    some of the weight applied to the          a first portion bearing the entire load of
         bearing the load applied to      structural glass to be passed to a         the first layer of glass and a second
         the first layer of glass and a   fixed beam or cross member instead         portion transmitting the entire load of
         second portion for               of to the fire-rated glass and includes    the first layer of glass directly to the
         transmitting the load applied    a first portion that bears the weight of   structural frame below, each avoiding
         to the first layer of glass to   a load applied to the structural glass     transfer of any load to or from the fire-
         the structural frame” (25)       connected to a second portion that         rated glass"
                                          passes that weight to a fixed beam or
                                          cross member instead of to the fire-
                                          rated glass.”

   9     “glazing bar” (11)               “metal bar”                                “member taking the applied load on the
                                                                                     structural glass”




                                                           3

              DC 87977-1 473894v1
